Citation Nr: 0024232	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a left medial meniscectomy.  

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought.  The 
veteran, who had active service from September 1963 to April 
1968, and from September 1973 to January 1976, appealed that 
decision.  

In May 1997 the Board denied the veteran's claim of 
entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling, and 
further, found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right knee disability.  The veteran filed a timely Notice of 
Appeal of the May 1997 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
1997 the veteran's counsel and VA counsel thereupon filed a 
joint motion to remand the issue of entitlement to an 
increased evaluation for a left knee disability, and further 
agreed that the veteran would dismiss his claim to reopen a 
previously denied claim of service connection for a right 
knee disability.  On November 20, 1997, the Court granted the 
joint motion, and ordered that the May 1997 Board decision be 
vacated.  A remand by the Board for further adjudication was 
then ordered by the Court pursuant to 38 U.S.C.A. § 7252(a).  
In June 1998, the Board remanded the claim in compliance with 
the Court order.

After the development sought by the Court was obtained, the 
RO granted a separate 10 percent disability evaluation for 
arthritis of the left knee in an April 2000 rating decision.  
However, that rating decision denied an evaluation in excess 
of 10 percent for postoperative residuals of a left medial 
meniscectomy.  As neither evaluation is the highest available 
under the rating schedule, the claims are still viable issues 
for appellate consideration by the Board.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The veteran's left knee is productive of slight laxity of 
the anterior cruciate ligament, but not instability.

3.  The veteran's left knee has virtually full range of 
motion.

4.  The veteran's left thigh has atrophy, which an examiner 
has stated is evidence of pain on motion of the left knee.

5.  The veteran has arthritis in the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a left medial meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability manifested by pain, atrophy and X-
ray evidence of arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the veteran underwent a left knee 
medial meniscectomy in January 1975 following a twisting 
injury some three months previously.  A June 1976 rating 
decision granted service connection for postoperative 
residuals of a medial meniscus disease and meniscectomy of 
the left knee, assigning a 10 percent disability evaluation.  
A December 1977 rating decision reduced the evaluation to a 
noncompensable rate, but a July 1981 rating decision held 
that the disability was 10 percent disabling.  A March 1986 
rating decision continued the 10 percent evaluation.  The 
veteran did not contact the RO with regards to this 
disability subsequently until the time of this current claim 
for an increased evaluation, received in January 1995.

As a result of this claim, the RO afforded the veteran a VA 
examination in January 1995.  The veteran related his in-
service surgery on the left knee, and that he continued to 
have problems, including swelling and "locking," with his 
left knee.  Objectively, the examiner stated that there was 
increased fluid in both knees, and there was slight movement 
on the Drawer sign.  Range of motion, however, was from zero 
to 140 degrees.  X-rays showed some minimal degenerative 
spurring and slight medial joint space narrowing in both 
knees.

The veteran underwent arthroscopic surgery on the left knee 
at the VA Medical Center (VAMC) in Kansas City in May 1995.  
His knee was debrided.  A 100 percent rating was granted 
effective May 3, 1995 under 38 C.F.R. § 4.30, and the 10 
percent evaluation was again assigned effective July 1, 1995.

The veteran informed an RO hearing officer in November 1995 
that his left knee was harder to walk on, and that after his 
surgery in May 1995, one of the incision sites became 
infected.  The veteran stated that after his surgeries there 
was not as much cartilage left in the knee.  The veteran 
related that he was told by a VA physician that the muscles 
of the left leg were not as developed as the right.  Finally, 
the veteran testified that walking alleviated symptoms.

In January 1996, the RO provided the veteran with another VA 
examination.  The veteran related that stairs still bothered 
his knee, and that one of the incision sites became infected.  
A tender mass at the side of the patella continued to exist.  
Objectively, the knee continued to have increased fluid, and 
the examiner did comment on the presence of a hard, tender 
mass on the lateral side of the patella.  The Drawer and 
McMurray tests were negative, and range of motion was from 
zero to 140 degrees.  X-rays continued to show degenerative 
joint disease.

As a result of the June 1998 remand, the veteran was asked to 
supply the RO with a list of his employers since service.  
These records indicate that the veteran has been employed by 
the United States Postal Service since 1983.

In addition, the veteran was provided a fee-basis VA 
examination in August 1998.  The examiner stated that he 
reviewed the veteran's medical evidence prior to the 
examination, including various X-ray reports that showed 
degenerative arthritis of the left knee.  The veteran 
informed the examiner that he had worked for the Postal 
Service for the past 15 years, working 40 hours per week, 
without restrictions.  The veteran denied missing time from 
work recently because of knee pain.  The veteran also related 
that he and his wife also worked part-time in the evenings.  
The veteran denied current treatment for his left knee 
disability, other than over-the-counter medication.  

The remote history was reviewed, as was his 1995 surgery at 
the VAMC in Kansas City.  The veteran related that he missed 
only two weeks of work as a result of that surgery.  Current 
symptoms included some tenderness with walking, and 
occasional sharp pain.  Objectively, there was no evidence of 
a limp, but the left thigh was 1.5 centimeters smaller than 
the right thigh.  The examiner stated that this was a 
significant difference, indicating some muscle atrophy.  
There was some mild crepitation also.  Range of motion was 
from zero to 126 degrees.  There was no instability of the 
collateral or cruciate ligaments, but there was slight laxity 
of the anterior cruciate ligament during an anterior Drawer 
test.  X-rays showed hypertrophic spurring in the knees.  The 
examiner stated that these degenerative changes were common 
following knee injuries and meniscectomy surgeries.  While 
conceding that degenerative changes also appear in knees 
without injuries, the examiner stated that there was a 
relationship between the veteran's service connected 
disability and a current diagnosis of arthritis.  The 
examiner further explained that the muscle atrophy in the 
left leg was a result of mild weakness, and that the 
veteran's pain would be mild.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  Plate II of 
38 C.F.R. § 4.71 provides that full range of motion of the 
knee is from zero degrees to 140 degrees.  

Subsequent to the Board's May 1997 decision, the VA General 
Counsel issued two Precedent Opinions that now provide for 
multiple ratings for arthritis under Diagnostic Code 5003-
5010 (for degenerative and posttraumatic arthritis, 
respectively) and Diagnostic Code 5257 (for subluxation or 
lateral instability).  VAOPGCPREC 23-97 (issued July 1, 
1997).  That opinion, summarizing case and statutory law, 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  Under VAOPGCPREC 9-98 (issued August 14, 1998), the VA 
General Counsel held that a separate rating for arthritis may 
be assigned based upon X-ray findings and limitation of 
motion that does not rise to a compensable level under DC 
5260 or DC 5261.  In a similar manner, a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.

Diagnostic Code 5260 provides that limitation of flexion to 
30 degrees warrants a 20 percent evaluation, while a 30 
percent evaluation, the highest under that diagnostic code, 
is warranted when flexion is limited to 15 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 
5261 provides that a 20 percent evaluation is warranted when 
extension is limited to 15 degrees, while a 30 percent 
evaluation is warranted when extension is limited to 20 
degrees.  A 40 percent evaluation is warranted under this 
diagnostic code when extension is limited to 30 degrees, and 
a 50 percent evaluation, the highest under this diagnostic 
code, is warranted when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5257 evaluates knee disabilities manifested 
by recurrent subluxation or instability.  A 10 percent 
evaluation is warranted under that diagnostic code when 
slight instability is present, while a 20 percent evaluation 
is warranted when moderate instability is present.  Finally, 
a 30 percent evaluation, the highest available under this 
diagnostic code, is warranted when instability is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted above, an April 2000 rating decision assigned two 
separate ratings to the veteran's left knee disability, which 
is now permitted.  That rating decision continued a 10 
percent evaluation under Diagnostic Code 5259.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  The 10 percent evaluation is 
the highest available under that diagnostic code.  In 
addition, that decision granted service connection for 
arthritis, and assigned a separate 10 percent evaluation to 
the left knee based upon functional loss of range of motion.

In light of the above, the Board finds that a more 
appropriate diagnostic code for evaluating instability is 
Diagnostic Code 5257.  As there was only slight laxity, and 
no instability, at the time of the most recent VA examination 
in August 1998 (which is substantially similar as the results 
shown in January 1996), the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under Diagnostic Code 5257 for laxity.  

Diagnostic Code 5003 evaluates arthritis, which in turn uses 
limitation of motion to rate arthritis.  As the veteran has 
not shown loss of range of motion that rises to a compensable 
level under Diagnostic Codes 5260 or 5261 at any time during 
this claim, a separate evaluation in excess of 10 percent is 
not warranted under Diagnostic Codes 5003, 5260 or 5261.  In 
this respect, the Board does acknowledge that there is 
manifest evidence of functional loss of use due to pain, as 
shown by the atrophy seen in August 1998.  In denying 
increased evaluations, the Board has considered the Court 
holding in DeLuca, supra.  Nonetheless, the current 10 
percent evaluation does contemplate this functional loss of 
use, and was one basis underlying the rating decision.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
The Board notes that one rationale for remanding the claim to 
the Board was that the Board did not previously address this 
point adequately.  In this claim, the veteran has not 
asserted that this disability has resulted in marked 
interference with his employment during the course of this 
current claim for an increased evaluation.  The record 
reflects that he has worked for the Postal Service since 
1983, and indeed, the veteran works at a part-time job after 
his workday has ended for the Postal Service.  The veteran 
informed the fee-basis examiner in August 1998 that he had 
not recently missed work because of knee symptomatology, and 
that he did not have physical restrictions in his work.  As 
to whatever loss of earning capacity exists because of his 
service connected disability, this is contemplated in the 
separate 10 percent evaluation.  Similarly, there is no 
evidence of frequent periods of hospitalization during the 
course of this claim.  The veteran did have surgery in 1995, 
but a single surgery does not rise to the level of frequent 
periods of hospitalization.  Indeed, the rating schedule 
granted the veteran a 100 percent evaluation for just under 
two months following the surgery.  The veteran conceded that 
he returned to work two weeks following the May 1995 
arthroscopy.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of a left medial meniscectomy is denied.

An evaluation in excess of 10 percent for arthritis of the 
left knee is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

